DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 2/24/21.     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1 – 13 are allowed.3. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “a first gap provided between the first protrusion and the second protrusion” and “a second gap provided between the third protrusion and the fourth protrusion” in combination with the other limitations presented in claim 1 and “a second protrusion provided on the second region, and separated from the first protrusion by a first gap” and “a fourth protrusion provided on the second region, and separated from the third protrusion by a second gap” in combination with the other limitations presented in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        4/2/21